Elbert, J.
The bill alleges an agreement between the complainants and two of the defendants to “engage in the business of prospecting for and development of lode mining property,” for the joint use and benefit of all. Such an agreement is like a partnership and each party thereto becomes the agent of the other in prosecuting the joint adventure. Murley v. Ennis, 2 Col. 300.
The allegations of the bill do not support the view taken by the court below. The bill does not seek to enforce an agreement to enter into a partnership, but rights under an agreement in the nature of a partnership entered' upon and acted under by the parties. • On the facts alleged, which the. demurrer admits, the complainants were entitled, if not to all the relief prayed, to at least a specific performance as well as an account of profits wrongfully appropriated. That no time was limited by the agreement during which it should continue in force left it, under equitable restrictions (1 Story’s Eq. Jur., § 668), determinable at pleasure, but could not operate to defeat rights accrued in virtue of its covenants while it was in force. • That the property, touching which relief is sought, was acquired under the agreement, and while it was in force, is sufficiently alleged. The court erred in sustaining the demurrer and dismissing the bill.
The decree of the court below is reversed and the cause .remanded for further proceedings.

Reversed.